Citation Nr: 0423312	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of chronic dermatitis of the feet, to include 
jungle rot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2002, the Board remanded the issue currently on 
appeal and characterized the issue on appeal as entitlement 
to service connection for residuals of chronic dermatitis of 
the feet, to include jungle rot.  Upon further review, the 
record shows that the veteran was denied entitlement to 
service connection for chronic dermatitis of the feet in a 
November 1973 rating decision.  The RO denied to reopen the 
veteran's service connection claim, characterized as rash on 
feet, in a March 1987 rating decision.  As discussed below, 
the March 1987 rating decision became final.  38 U.S.C.A. § 
7105(c).  In the current appeal, it appears that the RO 
reopened the veteran's service-connection claim, however, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).   
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.


FINDINGS OF FACT

1.  By rating decision in March 1987, the RO denied to reopen 
the veteran's claim of entitlement to service connection for 
residuals of chronic dermatitis of the feet, to include 
jungle rot.  

2.  Evidence received since the March 1987 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of chronic dermatitis of the feet, 
to include jungle rot.  

3.  The veteran served in combat in Vietnam.

4.  The veteran's current residuals of chronic dermatitis of 
the feet, to include jungle rot, are attributable to his 
active duty service.


CONCLUSIONS OF LAW

1.  The March 1987 RO decision, which denied to reopen a 
service connection claim for residuals of chronic dermatitis 
of the feet, to include jungle rot, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1987 rating decision, and the claim of entitlement to 
service connection for residuals of chronic dermatitis of the 
feet, to include jungle rot, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).   

3.  Resolving doubt in the veteran's favor, residuals of 
chronic dermatitis of the feet, to include jungle rot, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

Service Connection

The veteran's contends that his chronic dermatitis of the 
feet, to include jungle rot, is related to service.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

New and Material Evidence

The RO initially denied service connection for chronic 
dermatitis in a December 1973 rating decision and again in a 
March 1987 rating decision on the basis that there was no 
evidence that the veteran's chronic dermatitis was incurred 
in service.  The veteran was advised of his procedural and 
appellate right by letter later that month; however, he did 
not appeal.  Prior unappealed decisions of the RO are final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The RO denied the service connection claim in December 1973 
and again in March 1987 on the basis that service medical 
records were negative for complaints or treatment of any feet 
problems in service.  Evidence received since the March 1987 
denial included a private medical statement from Dr. Bill 
Yates, M.D. dated in July 2000.  Dr. Yates stated that the 
veteran experienced foot problems when he came back from 
Vietnam and that these problems have worsened since that 
time.  In 1972, the veteran was hospitalized for a flare-up 
of his foot rash.  Dr. Yates indicated that he had been 
treating the veteran for recurrence of the fungal infection.   

The RO reopened the veteran's service connection claim based 
upon Dr. Yates' July 2000 statement.  The Board agrees.  Dr. 
Yates' July 2000 statement provides credible supporting 
evidence that the veteran has been experiencing foot problems 
since service and that his current bilateral foot disorder, 
or fungal infection, is a recurrence of that foot problem.  
Therefore, the evidence received since March 1987 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim.  As such, evidence 
received since the March 1987 rating decision is new and 
material, and the veteran's claims of entitlement to service 
connection for chronic dermatitis of the feet, to include 
jungle rot, has been reopened.  

Analysis of Service Connection Claim

The veteran's service personnel records show that the veteran 
served in combat in Vietnam and was awarded a Navy 
Commendation Medical with Combat "V", a Certificate of 
Commendation for service in the Republic of Vietnam from May 
1966 to June 1967, and a Presidential Unit Citation awarded 
to the 3rd Marine Division.  Combat experience is well 
documented in the service records.  

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such incurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  
A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).

The veteran's service medical records do not show the 
existence of any foot problems during service.  However, the 
veteran claims that his foot problems started in service.  
Specifically, the veteran stated in his substantive appeal 
that he did not have the opportunity to change his socks or 
rotate his boots during combat.  He stated that he is still 
bothered by the same problems with his feet as when he left 
service.  Despite the lack of medical records showing 
treatment in service, VA hospital records dated in 1973 note 
the veteran's complaints of having a rash on his feet since 
Vietnam.  The Board finds that the service incurrence of foot 
problems is consistent with the facts and circumstances or 
hardships of the veteran's combat service and are supported 
by the 1973 VA hospital records.  

In addition, the veteran has continually claimed that he had 
foot problems since service, including having rashes and 
itching since service.  The Board notes that the veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's statements are supported by the post-
service medical records which show treatment for his residual 
feet problems from 1973 through 2000.  

As for the issue of whether there is a link between the 
veteran's residual feet problems and active duty service, Dr. 
Yates' statement dated in July 2000 indicated that the 
veteran's skin problems with his feet began in service and 
have worsened since service.  The examiner diagnosed the 
veteran as having recurrence of the fungal infection in his 
feet.  The Board notes that although the April 2003 VA 
examination report noted no current findings of foot 
problems, the examiner did diagnose the veteran as having 
possible history of eczema versus plantar psoriasis.  
However, the examiner also did not provide an etiological 
opinion.  In fact, there is no contradictory competent 
etiological opinion of record.   As such, the Board finds 
that the evidence establishes a link between the veteran's 
residuals of chronic dermatitis of the feet, to include 
jungle rot, and active duty service. 

In short, the Board finds that the evidence of record 
supports the veteran's claim that his residuals of chronic 
dermatitis of the feet, to include jungle rot, is related to 
his period of active service.  The VA medical records from 
1973 and the July 2000 private medical opinion establish that 
the veteran's residuals feet problems were chronic since 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the veteran's claim of 
service connection for residuals of chronic dermatitis of the 
feet, to include jungle rot, is granted.  


ORDER

Entitlement to service connection for chronic dermatitis of 
the feet, to include jungle rot, is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



